 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                              EASTERN DISTRICT OF CALIFORNIA

 8

 9    LEWIS ANDERSON,                                    Case No. 1:20-cv-00068-DAD-SAB (PC)
10                       Plaintiff,                      ORDER DENYING PLAINTIFF’S MOTION
                                                         TO CORRECT ERROR IN FILING
11            v.                                         APPLICATION TO PROCEED IN FORMA
                                                         PAUPERIS AND DISREGARDING
12    XAVIER BECERRA, et al.,                            PLAINTIFF’S THIRD APPLICATION TO
                                                         PROCEED IN FORMA PAUPERIS AS
13                       Defendants.                     UNNECESSARY
14                                                       (ECF Nos. 12, 13)
15

16          Plaintiff Lewis Anderson is a state prisoner proceeding pro se in this civil rights action

17   pursuant to 42 U.S.C. § 1983.

18          On January 14, 2020, Plaintiff initiated this action by filing a complaint and an application

19   to proceed in forma pauperis. (ECF Nos. 1, 2.) On January 17, 2020, the undersigned issued

20   findings and recommendations, recommending that Plaintiff’s application to proceed in forma

21   pauperis be denied pursuant to 28 U.S.C. § 1915(g), and that Plaintiff be ordered to pay the

22   $400.00 filing fee in full in order to proceed with this action. (ECF No. 4.) The findings and

23   recommendations were served on Plaintiff and contained notice that any objections thereto were

24   to be filed within thirty (30) days after service. (Id. at 4.) On February 3, 2020, Plaintiff filed

25   written objections to the findings and recommendations. (ECF No. 8.) As of this date, Plaintiff’s

26   application to proceed in forma pauperis, (ECF No. 2), and the undersigned’s January 17, 2020

27   findings and recommendations remain pending before the assigned District Judge.

28          On February 3, 2020, Plaintiff filed a second application to proceed in forma pauperis.
                                                         1
 1   (ECF No. 9.) On February 6, 2019, the Court disregarded Plaintiff’s second application to

 2   proceed in forma pauperis as unnecessary because Plaintiff’s first application to proceed in forma

 3   pauperis was still pending before the assigned District Judge. (ECF No. 10.)

 4            Currently before the Court is Plaintiff’s motion to correct error in filing the application to

 5   proceed in forma pauperis and Plaintiff’s third application to proceed in forma pauperis. (ECF

 6   Nos. 12, 13.) In his motion, Plaintiff states that he is submitting a new application to proceed in

 7   forma pauperis because he forgot to provide the Court with his prison trust account statement

 8   showing the activity in his trust account for the six months prior to filing the complaint. (ECF

 9   No. 12.)

10            However, since the Court has already disregarded Plaintiff’s February 3, 2020 second

11   application to proceed in forma pauperis, Plaintiff’s motion to correct error in filing the

12   application to proceed in forma pauperis is denied as moot. Further, as Plaintiff’s first

13   application to proceed in forma pauperis is still pending before the assigned District Judge,

14   Plaintiff’s third application is unnecessary. Therefore, Plaintiff’s third application to proceed in

15   forma pauperis is denied as unnecessary.

16            Accordingly, it is HEREBY ORDERED that:

17            1.      Plaintiff’s motion to correct error in filing the application to proceed in forma

18                    pauperis, (ECF No. 12), is DENIED as moot; and

19            2.      Plaintiff’s third application to proceed in forma pauperis, (ECF No. 13), is

20                    DENIED as unnecessary.
21
     IT IS SO ORDERED.
22

23   Dated:        February 11, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                          2
